sufficiently compelling circumstances for the unequal distribution of the
                        community property at issue here, namely, that because Joseph earned
                        the Carpenters pension after the parties separated it was fair to award
                        that pension to Joseph. The unique circumstances present support the
                        district court's decision: the parties were separated for over 20 years
                        without divorcing, and Joseph did not get the job that produced the
                        Carpenters pension benefits until 6 years after the parties separated.
                        Furthermore, the district court's division of the parties' community
                        property was not one-sided, as Rhonda received the full pension benefits
                        that Joseph earned from a different job while the pair actually
                        cohabitated.
                                       Rhonda argues that this court has recognized only financial
                        misconduct resulting in economic loss as compelling enough to justify an
                        unequal distribution of community property under NRS 125.150(1)(b). See
                        Putterman v. Putterman, 113 Nev. 606, 608-09, 939 P.2d 1047, 1048-49
                        (1997); Lofgren v. Lofgren, 112 Nev. 1282, 1283-85, 926 P.2d 296, 297-98
                        (1996). But those cases do not interpret the statute as limited solely to
                        those circumstances, nor does the statute delineate such a limited
                        understanding on the compelling reasons that may support unequal
                        division.
                                       Finally, Rhonda argues that NRS 125.155, which controls the
                        valuation of public employee pensions for the purposes of divorce
                        proceedings, demonstrates this State's pension division policy for divorces.
                        But the specific rules governing public employee pensions did not take
                        away the district court's discretionary authority under NRS 125.150(1)(b)
                        to unequally divide the non-public pension at issue here.



SUPREME COURT
        OF
     NEVADA
                                                              2
(0) I947A    Citi   s
                            The district court's findings merit deference, and we discern
                no abuse of discretion in this division. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                               Piekm.tar
                                                                      '         J.
                                                   Pickering




                cc: Hon. James E. Wilson, District Judge
                     Robert A. Grayson
                     Rusby Clark, PLLC
                     Lemons, Grundy & Eisenberg
                     Legal Aid Center of Southern Nevada
                     Anne R. Traum
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA                                           3
(0) 1947A